DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed December 16, 2021. Claims 25-44 are presently pending and are presented for examination.

Allowable Subject Matter
4.	Claims 25-44 would be allowable if rewritten to overcome the Nonstatutory Double Patenting rejection set forth in this Non-Final Office action.

Continuation Application
5.    This application is a continuation application of U.S. Application 16/253,308, filed 01/22/2019, now U.S. Patent #11,235,778 See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,235,778. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclosed the same subject matter.
17/553,662 (Current Application)
Patent No 11,235,778
Claim 25: A method for monitoring a fleet of self-driving vehicles, comprising:
Claim 1. A method for monitoring a fleet of self-driving vehicles, comprising:
autonomously navigating a self-driving vehicle in an environment;
autonomously navigating a self-driving vehicle in an environment;
collecting current state information using at least one sensor of the self- driving vehicle;
collecting current state information using at least one sensor of the self-driving vehicle;
comparing the current state information with reference data;
comparing the current state information with reference data, wherein the reference data is based on previously-acquired state information;
based on the comparing, determining whether outlier data exists within the current state information;
based on the comparing, determining whether outlier data exists within the current state information;
and in response to determining that outlier data does not exist within the current state information, updating the reference data based on the current state information;
and in response to determining that outlier data does not exist within the current state information, updating the reference data based on the current state information;
otherwise in response to determining that outlier data does exist: determining at least one property of the outlier data;
otherwise in response to determining that outlier data does exist: determining at least one of a type or a severity of the outlier data;
associating the determined at least one property of the outlier data to an escalation level;
associating the determined at least one of type or severity of the outlier data to an escalation level, wherein the escalation level is associated with one or more user roles;
identifying one or more user roles associated with the escalation level;
identifying one or more user devices associated with the user roles;
and generating an alert based on the identified user roles.
generating an alert based on the outlier data;

and transmitting a notification to the one or more user devices based on the alert.


The same reasoning applies to the rest of the claims in both applications.
Claims 26-32 depend from claim 25 and therefore include the same limitation as claim 25 so they are rejected for the same reason.
Claims 33-44 contain similar limitations as claim 26-32 so they are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665